



CONSULTING SERVICE AGREEMENT
This Consulting Services Agreement (“Consulting Agreement”) is entered into by
and between Gregory L. Probert (“you”) and Nature’s Sunshine Products, Inc., a
Utah corporation (the “Company”).
WHEREAS, your employment by the Company as its Chief Executive Officer under
that certain Restated Employment Agreement between you and the Company dated
January 1, 2015 (the “Employment Agreement”) will terminate on September 30,
2018 and you have resigned from your position as a member of the Company’s Board
of Directors effective as of December 31, 2018; all in conformity with the terms
and provisions of that certain letter agreement (the “Separation Agreement”)
between you and the Company of even date herewith;
WHEREAS, following the Separation Date it is anticipated that you will deliver a
Release to the Company in the manner and form set forth in the Employment
Agreement (the “Release”);
WHEREAS, you have significant experience and knowledge as the former Chief
Executive Officer of the Company;
WHEREAS, the Company believes it would be to its benefit to retain your
consulting services during the period from October 1, 2018 through and including
December 31, 2018 all upon the terms and subject to the conditions set forth
herein in order to assist the Company in its transition to a new Chief Executive
Officer; and
WHEREAS, based on the foregoing, you and the Company desire to enter into this
Consulting Agreement to set forth the terms and conditions under which you will
serve as an independent contractor providing consulting services to the Company
in exchange for compensation as outlined below.
NOW, THEREFORE, in consideration of the mutual promises contained in this
Consulting Agreement, you and the Company agree as follows:
1.TERM. This Consulting Agreement shall commence on October 1, 2018 and shall
continue until December 31, 2018 (the “Consulting Period”).


2.TERMINATION. The Company may terminate this Agreement immediately upon written
notice if (i) you are in breach or violation of, or have breached or violated,
the terms of the Separation Agreement, the Release or this Consulting Agreement
or (ii) you fail to provide the Release, or subsequently revoke the Release, in
the manner and in the form contemplated by the Employment Agreement (either such
termination a “Company Termination”). You may at any time resign and terminate
this Agreement either (iii) if the Company is in breach or violation of, or has
breached or violated the terms of the Separation Agreement, the Release or this
Agreement (such termination a “Consultant Termination”) or (iv) without reason
or cause upon providing the Company with not less than ten (10) days’ advance
written notice thereof (such termination a “Voluntary Termination”). If this
Agreement is terminated (a) pursuant to a Company Termination or Voluntary
Termination occurring prior to the completion of the Consulting Period, you
forfeit any right to the receive the Monthly Consulting Fee (as defined below)
and Consulting Period Bonus (as defined below) after the date of such Company
Termination or Voluntary Termination or (b) pursuant to a Consultant Termination
occurring prior to the completion of the Consulting Period, you shall remain
entitled to receive and the Company shall pay the Monthly Consultant Fee (as
defined below) and Consultant Period Bonus (as defined below) for the remaining
unexpired duration of the Consulting Period as and when otherwise becoming due
and payable hereunder.


3.INDEPENDENT CONTRACTOR STATUS. You will be an independent contractor during
the Consulting Period. As an independent contractor, you will be solely
responsible for satisfying your obligations to the Company and will control the
manner in which your services are delivered, and will use your own tools and
equipment in providing such services.


4.SERVICES. During the Consulting Period, you will provide such services to the
Company as may be requested from time to time by the Company’s Chief Executive
Officer. Such services are expected to include, but are not limited to:
providing information and know-how to the Chief Executive Officer regarding the
Company’s business, distributors, employees, business or distribution model,
products and policies; making introductions for the Chief Executive Officer to
vendors, distributors, supplies, shareholders, investors and other constituents
of the Company; traveling from time-to-time (at the Company’s expense) with the
Company’s Chief Executive Officer to make introductions.


5.COMPENSATION. In addition to all amounts payable and all benefits to be
provided to you under the Employment Agreement, during the Consulting Period,
the Company shall pay you a monthly consulting fee equal to FIFTY ONE THOUSAND
FIVE HUNDRED DOLLARS ($51,500) (the “Monthly Consulting Fee”). The Monthly
Consulting Fee





--------------------------------------------------------------------------------





corresponding to a particular month shall be paid on or before the last day of
the month to which such Monthly Consulting Fee relates. In addition to the
Monthly Consulting Fee, you shall be eligible to receive a bonus following the
completion of the Consulting Period (the “Consulting Period Bonus”). The target
amount of the Consulting Period Bonus shall be 100% of the aggregate Monthly
Consulting Fees (i.e., $154,500), with a maximum amount of 175% of such target.
The actual payout as a percentage of the target amount shall be equal to the
payout of the target amount used to determine the annual cash incentive bonus
you would have been eligible to receive if you had remained an employee
throughout the remainder of 2018. The Consulting Period Bonus, if any, shall be
paid on or before March 15, 2019.


6.TAXES AND WITHHOLDING. As an independent contractor, you agree and acknowledge
that you shall be responsible for paying all applicable federal, state, and
local taxes and withholdings. You shall be responsible for providing the Company
with an accurate taxpayer identification number or for completing a Form W-9
upon request.


7.WORK MADE FOR HIRE. All photographs, film, video images, soundtracks, written
materials, software code, notes, reports, flowcharts and other work product
created by you in performing your consulting services to the Company hereunder
that are protected by copyright are “works made for hire” for which the Company
is the “author” (as such terms are defined by the United States Copyright Act of
1976, as amended). The Company will exclusively own the copyright in all such
works upon their creation. To the extent that any aspect of such work product is
found as a matter of law not to be a “work made for hire” as contemplated above,
you hereby irrevocably and unconditionally assign to the Company all right,
title, and interest worldwide in and to such work product and all intellectual
property rights thereto. You further agree that the Company is and shall remain
the exclusive owner of all Proprietary Documents, whether created by the
Company, Consultant, or either or both of them in conjunction with any third
party. “Proprietary Documents” include all documents, acquired at the expense of
the Company, or through the labor of the Company’s employees, including forms,
information summaries, servicing manuals or records, memoranda, notes, customer
information, drawings, documents, or other writings if made, compiled, acquired,
or received by you during the Consulting Period.


8.CONFIDENTIALITY. You agree that throughout the Consulting Period and
thereafter, you shall continue to comply with those obligations imposed upon you
under Section 7.2 of the Employment Agreement, subject to all applicable terms,
provisions and exceptions contained therein, which obligations shall remain in
full force and effect notwithstanding any termination of the Employment
Agreement or your employment with the Company.


9.CONTROLLING LAW. This Consulting Agreement shall be governed by and
interpreted in accordance with the laws of the State of Utah. To the extent any
clause or provision of this Consulting Agreement shall be determined to be
invalid and/or unenforceable, such a clause or provision shall be deleted and
the validity and enforceability of the remainder of this Consulting Agreement
shall be unaffected.


10.NON-ASSIGNABILITY. You understand and agree that this Consulting Agreement is
personal to you. The duties, rights, and obligations set forth herein may not be
delegated or assigned by either you or the Company to any other person or entity
without prior written consent of the other party.


11.ENTIRE AGREEMENT. This Consulting Agreement contains all understandings and
agreements between you and the Company regarding the subject of this Consulting
Agreement and supersedes and replaces any prior correspondence or documents
evidencing negotiations between the parties, whether written or oral, and any
and all understandings, agreements or representations by or among the parties,
whether written or oral, that related to the subject matter of this Consulting
Agreement. Any change or addition to this Consulting Agreement must be in
writing and signed by you and the Company. Notwithstanding the foregoing, (i)
the terms of the Separation Agreement, (ii) the terms of the Employment
Agreement referenced in the Separation Agreement and (iii) the terms of the
Release, shall remain in effect and shall not be amended or modified by the
terms of this Agreement.


12.REPRESENTATION. You agree and acknowledge that you have received and read
this Consulting Agreement, that the provisions of this Consulting Agreement are
understandable to you, and that you fully appreciate and understand the meaning
of the terms of this Consulting Agreement and their effect. You agree that no
promise or inducement has been offered except as set forth in this Consulting
Agreement, and that you are signing this Consulting Agreement without reliance
upon any statement or representation by the Company or any representative or
agent of the Company except as set forth in this Consulting Agreement. You agree
and acknowledge that you have entered into this Consulting Agreement freely and
voluntarily.


[signature page follows]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Consulting Agreement by their
signatures below.
 
/s/ Gregory L. Probert
Dated: September 25, 2018
Gregory L. Probert



 
NATURE’S SUNSHINE PRODUCTS, INC.
 
By: /s/ Mary Beth Springer
Dated: September 25, 2018
Mary Beth Springer
Lead Independent Director








